CM/ECF - azd                                                 https://ecf.azd.uscourts.gov/cgi-bin/DktRpt.pl?321041265214224-L_1_0-1
                         Case 1:19-cr-00254-ALC Document 12 Filed 05/13/19 Page 1 of 4
                                                                                                               CLOSED

                                     U.S. District Court
                           DISTRICT OF ARIZONA (Phoenix Division)
                 CRIMINAL DOCKET FOR CASE #: 2:19-mj-09181-ESW All Defendants


         Case title: USA v. Fowler                                      Date Filed: 04/30/2019
         Other court case number: 19 CRIM 254 Southern District of      Date Terminated: 05/10/2019
                                   New York


         Assigned to: Magistrate Judge Eileen S
         Willett

         Defendant (1)
         Reginald Fowler                                 represented by Gerald A Williams
         16025-508                                                      Federal Public Defenders Office - Phoenix
         TERMINATED: 05/10/2019                                         850 W Adams St., Ste. 201
                                                                        Phoenix, AZ 85007
                                                                        602-382-2700
                                                                        Fax: 602-382-2800
                                                                        Email: Gerald_Williams@fd.org
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED
                                                                        Designation: Public Defender or
                                                                        Community Defender Appointment

         Pending Counts                                                 Disposition
         None

         Highest Offense Level (Opening)
         None

         Terminated Counts                                              Disposition
         None

         Highest Offense Level (Terminated)
         None

         Complaints                                                     Disposition
         (1) 18:1349, Conspiracy to Committ Bank
         Fraud (2) 18:1344 & 2, Bank Fraud (3) 18:
         1960, Conspiracy to Operate an
         Unlicensed Money Transmitting Business



1 of 4                                                                                                        5/13/2019, 11:05 AM
CM/ECF - azd                                                   https://ecf.azd.uscourts.gov/cgi-bin/DktRpt.pl?321041265214224-L_1_0-1
                        Case 1:19-cr-00254-ALC Document 12 Filed 05/13/19 Page 2 of 4

         (4) 18:1960 & 2, Operation of an
         Unlicensed Money Transmitting Business



         Plaintiff
         USA                                              represented by Gary Michael Restaino
                                                                         US Attorneys Office - Phoenix, AZ
                                                                         2 Renaissance Square
                                                                         40 N Central Ave., Ste. 1200
                                                                         Phoenix, AZ 85004-4408
                                                                         602-514-7756
                                                                         Fax: 602-514-7450
                                                                         Email: Gary.Restaino@usdoj.gov
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED
                                                                         Designation: Assistant US Attorney

                                                                          Vincent Quill Kirby
                                                                          US Attorneys Office - Phoenix, AZ
                                                                          2 Renaissance Square
                                                                          40 N Central Ave., Ste. 1200
                                                                          Phoenix, AZ 85004-4408
                                                                          602-514-7500
                                                                          Fax: 602-514-7650
                                                                          Email: Vincent.Kirby@usdoj.gov
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED
                                                                          Designation: Assistant US Attorney


         Date Filed      #   Docket Text
         04/30/2019      1 Arrest (Rule 40) of Reginald Fowler. (MJF) (Entered: 04/30/2019)
         04/30/2019      2 MINUTE ENTRY for proceedings held before Magistrate Judge Eileen S. Willett:
                           Initial Appearance in Rule 5 Proceedings as to Reginald Fowler held on 4/30/2019.
                           FINANCIAL AFFIDAVIT TAKEN. THE COURT FINDS the defendant is NOT
                           indigent. The Court appoints AFPD Gerald Williams and advises the defendant that he
                           will be responsible for reimbursement of the cost of defense. Counsel is directed to
                           maintain a record of the hours expended on this case to facilitate calculation of the cost
                           of defense. The Government is seeking detention. Upon request of defense counsel, the
                           Court sets a Detention Hearing and Status Hearing re: Identity Hearing. Defendant
                           temporarily detained pending further proceedings in this district.

                             Appearances: AUSA Vincent Kirby for the Government, AFPD Gerald Williams for
                             defendant. Defendant is present and in custody. Detention Hearing and Status Hearing
                             re: Identity Hearing set for 5/2/2019 at 3:45 PM in Courtroom 305, 401 West
                             Washington Street, Phoenix, AZ 85003 before Magistrate Judge Eileen S. Willett.
                             (Recorded by COURTSMART.) Hearing held 3:24 PM to 3:28 PM. This is a TEXT
                             ENTRY ONLY. There is no PDF document associated with this entry. *Appearances
                             section modified on 4/30/2019 to include Status Hearing re: Identity Hearing. (MRH)


2 of 4                                                                                                          5/13/2019, 11:05 AM
CM/ECF - azd                                                 https://ecf.azd.uscourts.gov/cgi-bin/DktRpt.pl?321041265214224-L_1_0-1
                      Case 1:19-cr-00254-ALC Document 12 Filed 05/13/19 Page 3 of 4

                          (Entered: 04/30/2019)
         04/30/2019    3 SEALED CJA 23 Financial Affidavit by Reginald Fowler. (MRH) (Entered:
                         04/30/2019)
         05/01/2019    5 NOTICE OF ATTORNEY APPEARANCE: Gary M. Restaino appearing for USA .
                         (Restaino, Gary) (Entered: 05/01/2019)
         05/01/2019    6 MEMORANDUM by USA as to Reginald Fowler in support of detention. (Restaino,
                         Gary) (Entered: 05/01/2019)
         05/02/2019    8 MINUTE ENTRY for proceedings held before Magistrate Judge Eileen S. Willett:
                         Status Hearing re: Identity Hearing as to Reginald Fowler held on 5/2/2019. Defendant
                         is placed under oath and WAIVES the Identity Hearing. THE COURT FINDS identity
                         has been established. This is also the time set for a Detention Hearing. Upon request of
                         defense counsel and time having been waived by the defendant, IT IS ORDERED
                         continuing the Detention Hearing. Defendant temporarily detained pending further
                         proceedings in this district.

                          Appearances: AUSA Gary Restaino for the Government, AFPD Gerald Williams for
                          defendant. Defendant is present and in custody. Detention Hearing reset for 5/10/2019
                          at 1:30 PM in Courtroom 303, 401 West Washington Street, Phoenix, AZ 85003 before
                          Magistrate Judge Michelle H. Burns. (Recorded by COURTSMART.) Hearing held
                          3:38 PM to 3:41 PM. This is a TEXT ENTRY ONLY. There is no PDF document
                          associated with this entry. (MRH) (Entered: 05/02/2019)
         05/06/2019    9 IT IS ORDERED the Detention Hearing set for 5/10/2019, as to Reginald Fowler, is
                         RESET. Detention Hearing set for 5/9/2019 at 02:00 PM in Courtroom 303, 401 West
                         Washington Street, Phoenix, AZ 85003 before Magistrate Judge Michelle H Burns.
                         Ordered by Magistrate Judge Michelle H Burns.(MHB, ec)(This is a TEXT ENTRY
                         ONLY. There is no pdf document associated with this entry.) (Entered: 05/06/2019)
         05/09/2019   10 MINUTE ENTRY for proceedings held before Magistrate Judge Michelle H Burns:
                         Detention Hearing as to Reginald Fowler submitted on 5/9/2019. Defendant ordered
                         released on bond with conditions. Defendant submits passport to Pretrial Services in
                         open court.

                          Appearances: AUSA Vincent Kirby for the Government, AFPD Gerald Williams for
                          defendant. Defendant is present and in custody. (Recorded by COURTSMART.)
                          Hearing held 2:06 PM to 2:15 PM. This is a TEXT ENTRY ONLY. There is no PDF
                          document associated with this entry. (KGM) (Entered: 05/10/2019)
         05/09/2019   11 ORDER Setting Conditions of Release as to Reginald Fowler. Signed by Magistrate
                         Judge Michelle H Burns on 5/9/2019.(KGM) (Entered: 05/10/2019)
         05/10/2019   14 ORDER OF REMOVAL to District of Southern District of New York as to Reginald
                         Fowler. Signed by Magistrate Judge Michelle H Burns on 5/10/2019.(KGM) (Entered:
                         05/10/2019)
         05/10/2019   15 Notice to Southern District of New York of a Rule 5 or Rule 32 Initial Appearance as to
                         Reginald Fowler. Your case number is: 1:19-cr-00254-ALC-1. Please use PACER Court
                         Links to access the public docket and documents. Any necessary sealed or ex parte
                         documents will be sent in a separate e-mail. If you require the passport, please contact
                         Pretrial Services at [azptdb_router_pts@azd.uscourts.gov]. For a bond transmittal,



3 of 4                                                                                                        5/13/2019, 11:05 AM
CM/ECF - azd                                           https://ecf.azd.uscourts.gov/cgi-bin/DktRpt.pl?321041265214224-L_1_0-1
               Case 1:19-cr-00254-ALC Document 12 Filed 05/13/19 Page 4 of 4

                  please contact our Finance Office at [azddb_finance@azd.uscourts.gov].

                  (If you wish to designate a different email address for future transfers, please send your
                  request to the national list host at InterdistrictTransfer_TXND@txnd.uscourts.gov.)
                  (KGM) (Entered: 05/10/2019)



                                         PACER Service Center
                                           Transaction Receipt
                                             05/13/2019 08:05:03
                     PACER
                                    us5070:2654438:0 Client Code:
                     Login:
                                                     Search          2:19-mj-09181-
                     Description:   Docket Report
                                                     Criteria:       ESW
                     Billable Pages: 2               Cost:           0.20




4 of 4                                                                                                  5/13/2019, 11:05 AM
